EXHIBIT 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations BRINK’S REPORTS FOURTH-QUARTER EARNINGS GAAP EPS $.40 versus $2.53; Non-GAAP $.73 versus $.35 Fourth-Quarter Acquisitions Expected to Add $450 Million to Annual Revenue RICHMOND, Va., February 3, 2011 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported fourth-quarter GAAP earnings from continuing operations of $19 million versus $124 million in 2009 ($.40 versus $2.53 per share) on 4% revenue growth. Non-GAAP earnings from continuing operations more than doubled to $35 million, up from $17 million in 2009 ($.73 versus $.35 per share).Non-GAAP revenue increased 12% due primarily to 8% organic growth and acquisitions. Results for the quarter and full-year are summarized in the following table: Fourth Quarter Full Year (In millions, except per share amounts) % change % change GAAP Revenues $ 4 % $ - % Segment operating profit (a) 72 70 2 (2 ) Non-segment expense ) 34 Operating profit 47 38 25 ) Income from continuing operations (b) 19 ) 57 ) Diluted EPS from continuing operations (b) ) ) Non-GAAP (c) Revenues $ 12 % $ 8 % Segment operating profit (a) 85 52 63 29 Non-segment expense ) ) 22 ) ) 6 Operating profit 69 39 78 39 Income from continuing operations (b) 35 17 83 55 51 Diluted EPS from continuing operations (b) 47 (a) Segment operating profit is a non-GAAP measure that is reconciled to operating profit, a GAAP measure, on pages 3 and 6.Disclosure of segment operating profit enables investors to assess operating performance excluding non-segment income and expense. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. (c) Non-GAAP results are reconciled to GAAP results on pages 16-18. 1 Summary Reconciliation of Fourth-Quarter and Full-Year GAAP to Non-GAAP EPS* Fourth Quarter Full Year GAAP EPS $ Adjust tax rate to full-year non-GAAP rate ) ) Exclude Venezuela-related currency items - Exclude acquisition and disposition-related items ) ) Non-GAAP EPS $ *Non-GAAP results are reconciled to the applicable GAAP results on pages 16-18.Amounts may not add due to rounding. Michael T. Dan, chairman, president and chief executive officer, said: “On a non-GAAP basis, fourth quarter profits from international operations drove a strong finish to a challenging year.Higher profits in Latin America, Europe and Asia were partially offset by a slight decline in North America.Results were also boosted by very strong safety and security performance throughout all regions.The non-GAAP segment margin rate for the quarter was 9.7%, up from 6.6% in 2009.Non-GAAP organic revenue growth was 8%, reflecting improvement across all regions. “The strong fourth-quarter results pushed our annual non-GAAP segment margin rate to 7.2%, up from 6.0% in 2009.Non-GAAP organic revenue growth was 5% for the year. “In 2011, we expect further growth in Latin America, and a continuation of the recent increase in the global movement of valuables should improve profits across all regions.In North America and Europe, our primary focus is to improve profits through productivity gains, cost controls and growth in high-value services.While the recent acquisitions in Mexico and Canada should generate about $450 million of revenue, they will dilute the margin rate in 2011 as we position them for improved profitability in 2012 and beyond. “Given these opportunities and challenges, our organic revenue growth rate for 2011 is expected to be in the mid-to-high single-digit range.Prior to the fourth-quarter acquisitions, our goal was to improve the segment margin by 50 basis points.After factoring in $450 million of acquisition-related revenue at roughly break-even margin rates, our 2011 segment margin is expected to be at the high end of a range between 6.5% and 7.0%.” The GAAP results for the fourth-quarter include the following charges and gains related to acquisitions and dispositions:a non-cash impairment charge of $13 million ($.16 per share after tax) related to the exit of the Belgium CIT business, a net charge of $9 million ($.18 per share after tax) related to the Mexico acquisition, and a non-segment gain of $4 million ($.06 per share after tax) related to the exchange of marketable securities.These charges and gains, which amount to a net charge of $18 million ($.28 per share after tax), are excluded from non-GAAP results. 2 Fourth-Quarter 2010 vs. 2009 (In millions) Segment Results - GAAP Organic Acquisitions/ Currency 4Q ‘09 Change Dispositions (b) (c) 4Q ‘10 Total Organic Revenues: EMEA $ 15 ) ) (6
